       CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 1 of 12



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

----------------------------------------------------------------------------------------------------
ROQUE “ROCKY” DE LA FUENTE,                                   :
                                                              : Civil Acton #___________
        Plaintiff,                                            :
                                                              :
vs.                                                           :
                                                              :
STEVE SIMON, in his official capacity as the :
Secretary of State of the State of Minnesota,                 :
                                                              :
        Defendant.                                            :
__________________________________________________________________

     COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       1.      Plaintiff, ROQUE “ROCKY” DE LA FUENTE by and through his

undersigned legal counsel, file this civil action pursuant to 42 U.S.C. § 1983 for

prospective equitable and declaratory relief against Defendant, STEVE SIMON,

made a party to this action in his official capacity as the Secretary of State for the

State of Minnesota as the chief elections official charged with enforcement of

Minnesota Election Code § 207A.13, subd. 2(a) which Plaintiff alleges violate

rights guaranteed to his under the United States Constitution.

                                       JURISDICTION

       2.      Jurisdiction lies in this Court under 28 U.S.C. § 1331, providing that

the district courts of the United States shall have original jurisdiction of all civil

actions arising under the Constitution of the United States.
       CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 2 of 12



       3.    Moreover, jurisdiction lies under 42 U.S.C. § 1983 and 28 U.S.C. §

1343(a), the jurisdictional counterpart of 42 U.S.C. § 1983 as Plaintiff alleges

violation of rights guaranteed to him under the United States Constitution.

                                       VENUE

       4.    Venue is proper in the United States District Court for the District of

Minnesota under 28 U.S.C. § 1391 as Defendant exercises his statutory authority

as the chief elections official of the State of Minnesota within this district,

maintains all of his offices within this district and all of the events and/or

omissions giving rise to the claims advanced in this litigation occurred in this

district.

                                      PARTIES

       5.    Plaintiff Roque “Rocky” De La Fuente, is a registered voter and a

member of the Republican Party and is a declared candidate for the 2020

presidential nomination of the Republican National Convention. Plaintiff

registered as a presidential candidate seeking thee 2020 Republican Party

presidential nomination with the Federal Elections Commission (hereinafter

“FEC”) on May 16, 2019. Plaintiff De La Fuente’s FEC presidential identification

number is P60016342. As a candidate for the 2020 Republican Party presidential

nomination, Plaintiff De La Fuente intends to secure ballot access to Minnesota’s

2020 Republican presidential primary election seeking to contest for Minnesota’s


                                           2
      CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 3 of 12



39 delegates and 39 alternate delegates to the 2020 Republican National

Convention. Plaintiff De La Fuente is a resident of San Diego county in the State

of California.

      6.     Plaintiff De La Fuente is over the age of 35, is a natural born citizen

of the United States of America, having been born in San Diego, California and

has been a continual resident of the United States for over 35 years.

      7.     Plaintiff De La Fuente satisfies all of the qualifications enumerated

under the Presidential Qualification Clause of Article II, section 1, clause 5 of the

United States Constitution.

      8.     Defendant Steve Simon, in the Secretary of State of the State of

Minnesota and is made a party to this action in his official capacity as the official

charged with enforcement of Section 207A.13, subd. 2(a) which imposes an

additional qualification beyond the exclusive list enumerated in the Presidential

Qualification Clause of Article II, section 1, clause 5 of the United States

Constitution preventing Plaintiff De La Fuente from securing access to

Minnesota’s 2020 Republican Party presidential primary election ballot.

                           FACTUAL ALLEGATIONS

      9.     The presidential Qualifications Clause of Article II, Section 1, Clause

5 of the United States Constitution provides the exclusive list of qualifications for

an individual to be eligible to seek the Office of President of the United States.


                                           3
      CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 4 of 12



      10.     Article II, Section 1, Clause 5 of the United States Constitution

provides that:

      No person except a natural born Citizen, or a Citizen of the United
      States, at the time of the Adoption of this Constitution, shall be
      eligible to the Office of President; neither shall any person be eligible
      to that Office who shall not have attained to the Age of thirty five
      Years, and been fourteen Years a Resident within the United States.

      11.     Further, the United States Constitution provides the exclusive list of

methods by which a person otherwise eligible for the Office of President may be

disqualified to hold the Office of President under the following constitutional

provisions:

              (a)   Article I, Section 3, Clause 7;

              (b)   Fourteenth Amendment, section 3;

              (c)   Twenty-Second Amendment.

      12.     Plaintiff De La Fuente satisfies all of the constitutional requirements

to hold the Office of President.

      13.     Plaintiff De La Fuente is not otherwise disqualified by any

constitutional provision from holding the Office of President.

      14.     Plaintiff De La Fuente is one of only two candidates challenging

President Trump for the 2020 Republican presidential nomination to have qualified

for every 2020 state presidential primary election ballot where candidates have




                                           4
      CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 5 of 12



been permitted to secure ballot access without the imposition of additional

qualifications such as the approval of state or political party officials.

      15.    No provision of the United States Constitution provides authority to

the State of Minnesota to impose additional requirements on eligible citizens to

hold the Office of President that are not tethered to a State’s legitimate interest to

maintain an orderly ballot or properly regulate Minnesota’s election machinery.

      16.    Minnesota Election Code § 207A.13, subd. 2(a) provides that

candidates seeking the 2020 Republican presidential nomination may only appear

on Minnesota’s primary election ballot if:

      “Each party must determine which candidates are to be placed on the
      presidential nomination primary ballot for that party. The chair of
      each party must submit to the secretary of state the names of the
      candidates to appear on the ballot for that party no later than 63 days
      before the presidential nomination primary. Once submitted, changes
      must not be made to the candidates that will appear on the ballot.”

      17.    The Minnesota presidential primary election is a taxpayer funded

election contest.

      18.    On October 25, 2019, Plaintiff sent a letter to Defendant and Attorney

General Keith Ellison, attached hereto as Exhibit A, requesting that they review the

constitutionality of Minnesota Election Code § 207A.13, subd. 2(a) under the

presidential Qualifications Clause of Article II, Section 1, Clause 5 of the United




                                            5
      CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 6 of 12



States Constitution and a written guarantee that the challenged provision would not

be enforced against Plaintiff.

      19.    To date, neither Defendant nor the Attorney General have responded

to Plaintiff’s October 25, 2019 letter.

      20.    Section 207A.13, subd. 2(a) of the Minnesota Election Code is not a

provision which tests whether or not a candidate as a modicum support with the

electorate sufficient to constitutionally deny access to Minnesota’s presidential

primary election ballot. The challenged provision simply imposes an additional

qualification that a small number of party insiders qualify a candidate to appear on

Minnesota’s presidential primary election ballot.

      21.    Defendant has announced that Plaintiff De La Fuente’s name was not

provided by the Minnesota Republican Party for inclusion on the 2020 Minnesota

Republican presidential election ballot and will therefore not appear on the 2020

primary ballot.

      22.    Minnesota Republican Party officials admit they conspired with

President Trump to deny any other Republican presidential candidate access to

Minnesota’s 2020 presidential primary election ballot demonstrating that the

challenged provision is not a permissible test of community support to determine

ballot access in Minnesota and is, instead, an unconstitutional additional

qualification imposed by the State of Minnesota and enforced by Defendant.


                                          6
      CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 7 of 12



      23.    The challenged statute is not designed to avoid ballot clutter or

promote a more manageable ballot because the challenged statute does not place a

limit on the number of candidate placed on Minnesota’s presidential primary

election ballot

      24.    The challenged statute is not designed to force, or even permit, a

candidate to show any threshold of public support to secure access to the ballot.

      25.    The challenged statute is not designed to promote an orderly or well-

regulated election process.

      26.    Section 207A.13, subd. 2(a) of the Minnesota Election Code applies

to no other candidate nomination within the State of Minnesota.

      27.    In all other candidate nominations, candidates secure access to the

Minnesota primary election ballot through the collection and timely filing of

petitions signed by qualified Minnesota electors demonstrating that the candidate

enjoys a modicum of support with the electorate sufficient to warrant ballot access

and protect the state’s interest in preventing ballot clutter.

      28.    The Supreme Court has recognized that states have a diminished

interest in regulating the presidential primary election ballot because the

presidential primary and general elections re the only elections conducted within

Minnesota which are decided outside the borders of Minnesota.




                                            7
      CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 8 of 12



       29.   The United States Supreme Court in Anderson v. Celebrezze, 460 U.S.

780 (1983), established that a state may not impose its most stringent ballot access

restrictions to prevent ballot access for presidential candidates.

       30.   Plaintiff intends to associate with the Republican voters of Minnesota

to provide them the opportunity to elect delegate and alternate delegates to the

2020 Republican National Convention to nominate a candidate free from the stain

of impeachment proceedings.

       31.   Section 207A.13, subd. 2(a) prevents Plaintiff from associating with

Minnesota Republican voters for the purpose of securing the support of Minnesota

delegate and alternate delegates to the Republican National Convention in

violation of rights guaranteed to him under the First and Fourteenth Amendments

to the United States Constitution.

       32.   The challenged statute’s only purpose is to prevent otherwise eligible

citizens from being able to contest for the Office of President in their party’s

primary election who are not provided permission by a small cable of party

officials.

       33.   The presidential Qualification Clause of Article II, Section 1, Clause 5

of the United States Constitution was included precisely to prevent an ever-

escalating set of differing state requirements for presidential candidates.




                                           8
      CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 9 of 12



      34.     The challenged statute strikes at the very heart of the constitutional

framework establishing a unified set of requirements that a citizen must satisfy to

contest for the Office of President of the United States in America’s only national

election.

      35.     The challenged statute is not an internal Republican or Democratic

Party rule.

      36.     The challenged statute does not prevent “party raising” to protect the

associational rights of political parties.

      37.     Defendant’s enforcement of the challenged statute is the direct and

proximate cause of Plaintiff’s constitutional injury.

      38.     Plaintiff has no other remedy available at law.

                                   COUNT I
      (As-Applied Challenge – Violation of Presidential Qualification Clause)

      39.     Plaintiff reasserts each preceding paragraph as if set forth fully herein.

      40.     Minnesota Election Code § 207A.13, Subd. 2(a) imposes the

additional qualification on citizens otherwise qualified to hold the Office of

President of the United States that they receive the permission of their political

party to appear on Minnesota’s 2020 tax-payer funded presidential primary

election ballot.




                                             9
     CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 10 of 12



      41.    The presidential Qualifications Clause of Article II, Section 1, Clause

5 of the United States Constitution enumerates the exclusive qualification to hold

the Office of President of the United States.

      42.    The presidential Qualifications Clause of Article II, Section1, Clause

5 of the United States Constitution does not impose the requirement that a

presidential candidate receive the approval of a political party to contest and hold

the Office of President of the United States.

      43.    Accordingly, Minnesota Election Code § 207A.13, subd. 2(a) imposes

an additional qualification on Plaintiff, who is otherwise qualified to appear on

Minnesota’s 2020 Republican presidential primary election ballot, to secure access

to the Minnesota’s 2020 primary election ballot in violation of rights guaranteed to

Plaintiff De La Fuente under Article II, Section 1, Clause 5 of the United States

Constitution for which Plaintiff requests emergency preliminary and permanent

declaratory and injunctive relief against Defendant’s continued enforcement of

Minnesota Election Code § 207A.13, subd. 2(a).

                                 COUNT II
   (As-Applied Challenge – Impairment of Plaintiff’s Rights Under the First &
          Fourteenth Amendments to the United States Constitution)

      44.    Plaintiff reasserts each preceding paragraph as if set forth fully herein.




                                          10
     CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 11 of 12



      45.     Minnesota Election Code § 207A.13, subd. 2(a) makes it impossible

for certain presidential candidates to secure access to Minnesota’s 2020

presidential primary election ballot.

      46.     Minnesota Election Code § 207A.13, subd. 2(a) prevents access to

Minnesota’s presidential primary election ballot to candidates who can

demonstrate a significant modicum of support necessary to require ballot access.

      47.     Minnesota Election Code § 207A.13, subd. 2(a) imposes Minnesota’s

most severe ballot access restrictions on presidential candidates.

      48.     Minnesota Election Code § 207A.13, subd. 2(a) prevents Plaintiff

from associating with Minnesota Republican voters to secure support of

Minnesota’s delegate and alternate delegates to the 2020 Republican National

Convention.

      49.     Accordingly, Minnesota Election Code § 207A.13, Subd. 2(a) violates

rights guaranteed to Plaintiff under the First and Fourteenth Amendments to the

United States Constitution for which Plaintiff requests emergency preliminary and

permanent declaratory and injunctive relief against Defendant’s continued

enforcement of Minnesota Election Code § 207A.13, Subd. 2(a).

                            REQUEST FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests that this Court:




                                         11
     CASE 0:19-cv-02995-DSD-HB Document 1 Filed 11/26/19 Page 12 of 12



      (A)    Enter emergency preliminary injunctive relief against Defendant from

enforcing Minnesota Election Code § 207A.13, subd. 2(a) in the 2020 Republican

presidential primary election;

      (B)    Require Defendant to print the name of Plaintiff De La Fuente on the

2020 Republican presidential primary election ballot;

      (C)    Enter permanent injunctive relief against Defendant from enforcing

Minnesota Election Code § 207A.13, subd. 2(a) in future presidential primary

elections;

      (D)    Declare Minnesota Election Code § 207A.13, subd. 2(a)

unconstitutional;

      (E)    Award Plaintiff the cost of this action together with Plaintiff’s

reasonable attorney fees and expenses pursuant to 42 U.S.C. § 1988; and,

      (F)    Retain jurisdiction of this action and grant Plaintiff such other relief

which in the determination of this Honorable Court to be necessary and proper.

                                        Respectfully submitted,


Dated: November 26, 2019                __/s/ Erick Kaardal_________
                                        Erick Kaardal, Atty No. 229647
                                        Mohrman, Kaardal & Erickson, P.A.
                                        150 South Fifth Street, Suite 3100
                                        Minneapolis, MN 55402
                                        Telephone: (612) 341-1074
                                        Email: kaardal@mklaw.com
                                        Counsel for Plaintiff


                                          12
